DAVISON, C.J.
(dissenting). Although I think the principles of law, stated in the opinion of the majority of the court, are sound, I cannot agree with the result therein reached. The record is voluminous. Many witnesses testified and numerous exhibits were put in evidence but the facts so established are not complicated. It is particularly important that the physical conditions be identified as to their time of existence in order that the effects of defendants’ acts may be determined. This, I think, the majority opinion fails to do and consequently the conclusions therein reached are not warranted.
*604In the opinion it is said that the bed of the river “lying between its earthen banks formed by the lands of the plaintiff on the south, and the lands of the defendants on the north, at the low water stage of the river, is a comparatively level and flat sandy surface several hundred yards wide, broken by shallow and comparatively narrow depression containing a flow of water. Such is the nature of the river bed, generally, upstream and downstream from the lands of the parties, with an ambulatory low water channel existing in the broad river bed. For many years the low water flow of the river between the lands of the parties remained constant in the location in the river bed along the north bank.”
This statement leaves the impression that this condition existed after defendants built the fences, as well as before. Such was not the case. For many years, the low water channel of the river had been against the north bank or defendants’ land. After the first flood in 1935 which washed away a part of defendants’ land and after the water had receded, they built a fence some 1,800 feet in length parallel with, and in the then river bed, with three 200 foot wings extending at an angle to the north. The upstream or west end of the fence was near a point of land jutting out from the north bank of the river. This fence and the wings thereto were formed of posts made by driving lengths of pipe into the ground every 7 or 8 feet until they stood some 5 or 6 feet above the river bed. Stretched between these posts, was net hog wire fencing and then iron rods were woven into the fencing and welded to the posts.
This structure tended to slow the current of the river, when flowing through it, to the extent that the sand and debris in the water was deposited below the fence. This caused a sandbar to start forming which built upstream until the fence was covered over. The testimony shows that this bank or bar built up until it was a half mile or so long east and west, and covered with willow and cottonwood trees and other vegetation. By 1941, this bank or bar had built up wide enough to extend several hundred feet out into the river bed. It covered the fence on its north side and sloped south,, out into the river bed, causing the low water channel of the river to move South toward plaintiff’s land. The low water channel was thus moved away from defendants’ land toward plaintiff’s land across its former location and several hundred feet beyond as a direct result of defendants’ acts.
There was a severe flood in 1941 which caused plaintiff’s greatest loss, a washing away of many acres of farm land and pecan orchard. After the water receded, the channel was against the south bank or plaintiff’s remaining land. By 1943, this sandbar extended from the north bank about two-thirds of the way across the river.
With these facts in mind, I cannot agree with the statement in the majority opinion to the effect that, when the defendants constructed the fences and changed the channel of the river, they “took no rights from the plaintiff or violated any duty to the plaintiff;” or with the conclusion that,
“Herein the defendants placed a structure in a washed-out area having an effect upon a flow of waters therein of causing a fill and raising the level of their ground so as to cast the water into its original course, and injuries resulting from the water flowing in the original channel are not attributable to the defendants.”
The testimony shows that for 15 years or more, the low water channel of the river had been against the north bank adjacent to the lands of defendants and the river had caused no damage to plaintiff. Immediately after the fence was built, the river came up and went back down within 24 hours. In that short time, the space between the fence and the north bank was filled up. The low water channel of the river began moving south, pushed over by the sandbar formed around and over the fence built by defendants. The sandbar con*605tinued to build out into the river bed causing the channel to move farther south until in 1941 it had been moved some 500 or 600 feet. When the floods of 1941 came, the full force and effect of this channel change resulting from the structure placed in the river bed by defendants, became apparent. The flood waters cut into the river bank on the south and carried away 70 acres of plaintiffs land. This was the first time any of plaintiff’s land had been washed away.
The rule stated in the syllabus in the majority opinion, as adopted from the opinion in the case of Gulf, C. & S. F. Ry. Co. v. Clark, 101 Fed. 678, 41 C. C. A. 597, is a sound rule of law but never extends in its application beyond the limitation contained in the last phrase: “and, if he does no more, other riparian owners cannot recover damages for the injury his action causes them.” Whether or not defendants’ acts exceeded this limit of propriety and freedom from responsibility for resultant damages was a question of fact for determination by the jury. That such is the rule, was recognized in the cited case. There, the appellate court did not attempt to relieve the defendant of liability, but left it to the jury to determine by granting a new trial.
In the instant case this question was presented to the jury. Many witnesses testified as to the conditions both before and after the construction of the fences by defendants. Some 100 exhibits were introduced consisting of maps, plats, photographs, geological and topographical data, and agricultural reports. With this first-hand information, the jury returned its verdict in favor of plaintiff and fixed the amount which it thought he was entitled to recover.
For these reasons, I think the judgment of the trial court, founded upon the verdict of the jury, should be affirmed and I therefore respectfully dissent.
I am authorized to state that Mr. Justice LUTTRELL and Mr. Justice O’NEAL concur in the above dissenting views.